DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
 
Response to Amendment
Applicant’s amendment dated 09/14/2021 is entered – Claims 1, 19, and 20 are amended. Claims 1-20 remain pending in the application. 

The rejections of Claims 1-15 under 35 U.S.C. 103 as being unpatentable over Chow (“Highly Luminescent Palladium(II) Complexes…”) in view of Che (WO 2013/083054 A1), Claims 16-18 under 35 U.S.C. 103 as obvious over Che in view of Che when taken with the evidence of Nakanotani et al. (US 2016/0190478 A1) and Tsukamoto et al. (US 2017/0256733 A1), and Claims 19-20 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2010/0288362 A1) in view of Chow (“Highly Luminescent Palladium(II) Complexes…”) and Che (WO 2013/083054 A1) as previously set forth in the Final Office Action mailed 07/23/2021 are overcome by Applicant’s amendment. However, as outlined in greater detail below, new ground(s) of rejection have been made. 


Response to Arguments
Applicant’s arguments with respect to the rejections of the claims under 35 USC § 103 in the previous Office Action have been considered but are moot because the new ground(s) of rejection below do(es) not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 19, the instant claim recites the limitation “the emission layer comprises a host, a dopant, and a sensitizer” which renders the claim indefinite because the phrase “the emission layer” lacks antecedent basis. Earlier, the claim recites “a plurality of light-emitting units …. comprising at least one emission layer.” It is unclear if “the emission layer” refers to each of the “at least one emission [layers]” or if it refers to only one of the group. That is to say, it is unclear if each of the at least one emission layers must include a host, a dopant, and a sensitizer or if one of the emission layers must include a host, a dopant, and a sensitizer. For purposes of examination herein, the latter will be assumed. 

Regarding Claim 20, the instant claim recites the limitation “the emission layer comprises a host, a dopant, and a sensitizer” which renders the claim indefinite because the phrase “the emission layer” lacks antecedent basis. Earlier, the claim recites “a plurality of emission layers.” It is unclear if “the emission layer” refers to each of the “plurality of emission layers” or if it refers to only one in the plurality, at least one of the plurality, etc. That is to say, it is unclear if each of the plurality of the emission layers must include a host, a dopant, and a sensitizer or if one of the emission layers must include a host, a dopant, and a sensitizer. For purposes of examination herein, the latter will be assumed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2017/0271611 A1).
Regarding Claims 1 and 6-12, Li teaches an organic light-emitting device (see Device 2), including a first electrode (ITO anode) a second electrode (Al), and an organic layer disposed therebetween the first and second electrodes wherein the organic layer comprises an emission layer (see [0199]). The emission layer comprises a host mCBP (3,3-di(9H-carbazol-9-yl)biphenyl) which does not include a metal ion (see [0187] & [0199]). The emission layer further comprises a fluorescent dopant TBPe which emits light (see [0189] & [0199]). The structure of TBPe is displayed below (see Pg. 26). 

Li’s TBPe: 
    PNG
    media_image1.png
    292
    274
    media_image1.png
    Greyscale


Li appears silent with respect to the property wherein the dopant TBPe has a decay time of about 100 nanoseconds (ns) or less. However, as seen from the structure above, TBPe is identical to compound FD(5) of the instant specification (see [0098]) which is an enumerated example of a dopant according to the instant invention and is therefore presumed to have the requisite decay time. Accordingly, the property wherein the dopant has a decay time of about 100 ns or less is assumed inherent, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure in the prior art reference is substantially identical to that of the instant application, claimed properties are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112. 
The emission layer of Li further comprises a sensitizer PtNON (see [0191]). The structure of PtNON is displayed below (see Pg. 26) for comparison to Formula 1 of the instant claim. 

Instant: 
    PNG
    media_image2.png
    308
    584
    media_image2.png
    Greyscale
    Li PtNON: 
    PNG
    media_image3.png
    214
    317
    media_image3.png
    Greyscale


As seen from the structures above, Li’s PtNON meets each of the following limitations of Formula 1 and those of the instant claim(s):
M11 is Pt
A11 is a C5 heterocyclic group (a pyridine) & Y11 is N
A12 is a C12 heterocyclic group (a carbazole) & Y12 is C
A13 is a C12 heterocyclic group (a carbazole) & Y13 is C
A14 is a C5 heterocyclic group (a pyridine) & Y14 is N
T12 and T13 are covalent bonds
T11 and T14 are covalent bonds
a11 and a13 are each independently 0 such that (L11)a11 and (L13)a13 are each covalent bonds
a12 is 1 and L12 is O
n11 – n14 are each independently 1; a15 – a18 are each independently 0; R11 – R14 are each hydrogen; b11 – b14 are each independently 1
L15-L18, R15- R18, and Q1-Q3 are not required to be present 

Regarding Claims 2-4, Li teaches the organic light emitting device according to Claim 1 above wherein the host compound is mCBP (3,3-di(9H-carbazol-9-yl)biphenyl). Li’s mCBP may be considered a hole transport host comprising a carbazole group. An electron transport host and, correspondingly, an electron transport moiety are not required to be present

Regarding Claim 5, Li teaches the organic light emitting device according to Claim 1 above wherein the fluorescent dopant TBPe does not contain a metal atom. Li appears silent with respect to the property wherein TBPe satisfies Equation 2: | DS1 – DT1 | ≥ 0.3 eV wherein DS1 is a lowest excitation singlet energy level of the dopant and DT1 is a lowest excitation triplet energy level of the dopant. 


Regarding Claim 15, Li teaches the organic light emitting device according to Claim 1 above wherein the TBPe dopant emits fluorescence and wherein the host and sensitizer do not emit light (see [0199]). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0271611 A1), as applied to Claim 1 above, and further in view of Sato et al. (US 2003/0218418 A9) when taken with the evidence of Nakanotani et el. (US 2016/0190478 A1). 
Regarding Claim 16, Li teaches the organic light-emitting device according to Claim 1 above. Li appears silent with respect to the energy level relationship between the host, the dopant, and the sensitizer. However, as evidenced by Nakanotani, the host mCBP has a lowest excitation triplet energy HT1 of 2.90 eV (see [0351]) and the dopant TBPe has a lowest singlet excitation energy DS1 of 2.70 eV (see [0321]). Accordingly, the OLED of Li meets part of the instant Equation 3 wherein HT1 > DS1.  
Concerning the energy level of the sensitizer relative to the host and the dopant, in the analogous art of phosphor-sensitized fluorescent OLEDs, Sato teaches that in OLEDs with an emission layer including a host, a phosphorescent sensitizer, and a fluorescent dopant (see [0031]-[0035]), it is preferable that the phosphorescent sensitizer has a triplet energy level lying between the excited triplet level of the host material and the excited singlet level of the fluorescent dopant (see [0131]). Sato suggests that said relationship is crucial in order to obtain a device wherein the phosphorescent material acts as a sensitizer for the fluorescent emitter which enables the light emission attributable to the fluorescent material to be intensified and emission efficiency to be improved (see [0163] & [0260]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention T1 > ST1 > DS1. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0271611 A1), as applied to Claim 1 above, and further in view of Sato et al. (US 2003/0218418 A9) when taken with the evidence of Nakanotani et el. (US 2016/0190478 A1), Forrest et al. (US 2014/0326972 A1), and Peng et al. (US 2018/0151821 A1). 
Regarding Claim 17-18, Li teaches the organic light-emitting device according to Claim 1 above. Li appears silent with respect to the energy level relationship between the host, the dopant, and the sensitizer. Li appears silent with respect to the energy level relationship between the host, the dopant, and the sensitizer. However, as evidenced by Nakanotani, the host mCBP has a lowest excitation triplet energy HT1 of 2.90 eV (see [0351]) and the dopant TBPe has a lowest singlet excitation energy DS1 of 2.70 eV (see [0321]). 
Concerning the energy level of the sensitizer relative to the host and the dopant, in the analogous art of phosphor-sensitized fluorescent OLEDs, Sato teaches that in OLEDs with an emission layer including a host, a phosphorescent sensitizer, and a fluorescent dopant (see [0031]-[0035]), it is preferable that the phosphorescent sensitizer has a triplet energy level lying between the excited triplet level of the host material and the excited singlet level of the fluorescent dopant (see [0131]). Sato suggests that said relationship is crucial in order to obtain a device wherein the phosphorescent material acts as a sensitizer for the fluorescent emitter which enables the light emission attributable to the fluorescent material to be intensified and emission efficiency to be improved (see [0163] & [0260]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li such that the energy levels of the compounds meet the requirements 
Sato does not directly teach a preferred difference between the lowest excitation triplet energy of the host and the lowest excitation triplet energy of the sensitizer nor does Sato directly teach a preferred difference between the lowest excitation triplet energy of the sensitizer and the lowest excitation singlet energy of the dopant. However, Sato does teach exemplary phosphor-sensitized fluorescent light emitting layers such as that of Example 4 wherein the emission layer includes a host H-1 (CBP), a sensitizer T-2 (Ir(Ppy)3), and a fluorescent dopant Dye-1 (rubrene). As evidenced by Forrest, CBP has a triplet energy HT1 of 2.6 eV and Ir(Ppy)3 has a triplet energy ST1 of 2.4 eV (see [0046]). As evidenced by Peng, rubrene has a singlet energy DS1 of 2.2 eV (see Table 2). That is to say, in the exemplary emission layer of Sato, the lowest excitation triplet energy of the sensitizer falls approximately in the center of the lowest triplet excitation energy of the host and the lowest singlet excitation energy of the dopant. 
Therefore, it also would have been obvious to the ordinarily skilled artisan in performing the above modification to select a sensitizer having a lowest excitation triplet energy approximately half-way between the lowest triplet excitation energy of the host and the lowest singlet excitation energy of the dopant since Sato suggests that such a relationship is suitable.  As noted above, the host mCBP has a lowest excitation triplet energy HT1 of 2.90 eV (see [0351]) and the dopant TBPe has a lowest singlet excitation energy DS1 of 2.70 eV (see [0321]). Assuming the lowest triplet excitation energy of the sensitizer ST1 is ~2.80 eV, the device of Li in view of Sato would meet the requirements of Equation 4 wherein HT1 – ST1 > 10 meV and those of Equation 5 wherein ST1 – DS1 > 10 meV.   
 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2010/0288362 A1) in view of Li et al. (US 2017/0271611 A1). 
Regarding Claims 19 and 20, Hatwar teaches an organic light-emitting device (see Figure 1 and [0098]) comprising a first electrode (“anode 110”), a second electrode (“cathode 170”), a plurality of light-emitting units in the number of m disposed between the first electrode and the second electrode (“N EL units”) comprising at least one emission layer (see [0092]), and a plurality of charge generation layers in the number of m-1 disposed between two neighboring light-emitting units (“N-1 intermediate connector regions”) wherein m is an integer of 2 or more (“N is an integer greater than 1” – see [0098]). 
Hatwar suggests that many different energy transfer processes can occur inside the emission layers (EMLs) of the light-emitting units and that the layer may be fluorescent or phosphorescent or a combination of both (see [0092]) but Hatwar does not explicitly teach an emission layer comprising a host, a dopant, and a sensitizer wherein the sensitizer is a compound according to Formulae 1 or 2. 
In the analogous art of organic light-emitting devices, Li teaches an organic light-emitting device (see Device 2), including a first electrode (ITO anode) a second electrode (Al), and an organic layer disposed therebetween the first and second electrodes wherein the organic layer comprises an emission layer (see [0199]). The emission layer comprises a host mCBP (3,3-di(9H-carbazol-9-yl)biphenyl) which does not include a metal ion (see [0187] & [0199]). The emission layer further comprises a fluorescent dopant TBPe which emits light (see [0189] & [0199]). The structure of TBPe is displayed below (see Pg. 26). 

Li’s TBPe: 
    PNG
    media_image1.png
    292
    274
    media_image1.png
    Greyscale



The emission layer of Li further comprises a sensitizer PtNON (see [0191]). The structure of PtNON is displayed below (see Pg. 26) for comparison to Formula 1 of the instant claim. 

Instant: 
    PNG
    media_image2.png
    308
    584
    media_image2.png
    Greyscale
    Li PtNON: 
    PNG
    media_image3.png
    214
    317
    media_image3.png
    Greyscale


As seen from the structures above, Li’s PtNON meets each of the following limitations of Formula 1 and those of the instant claim(s):
M11 is Pt
A11 is a C5 heterocyclic group (a pyridine) & Y11 is N
A12 is a C12 heterocyclic group (a carbazole) & Y12
A13 is a C12 heterocyclic group (a carbazole) & Y13 is C
A14 is a C5 heterocyclic group (a pyridine) & Y14 is N
T12 and T13 are covalent bonds
T11 and T14 are covalent bonds
a11 and a13 are each independently 0 such that (L11)a11 and (L13)a13 are each covalent bonds
a12 is 1 and L12 is O
n11 – n14 are each independently 1; a15 – a18 are each independently 0; R11 – R14 are each hydrogen; b21 – b24 are each independently 1
L15-L18, R15- R18, and Q1-Q3 are not required to be present 

Li teaches that such a light emitting layer structure generally redistributes the excited states to primarily reside on known stable fluorescent emitters to achieve high device operational stability while maintaining high efficiency characteristics of phosphorescent OLEDs (see [0011]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the tandem OLED of Hatwar with at least 2 light emitting units (each including a light emitting layer) and at least one charge generation layer therebetween wherein one light emitting unit comprises Li’s blue light emitting layer described above comprising a host, dopant, and sensitizer. One of ordinary skill in the pertinent art would have done so with a reasonable expectation of success in practicing the invention of Hatwar while also securing the benefits of Li’s phosphor-sensitized fluorescent light emitting layer including high device stability and efficiency.  
Concerning the maximum emission wavelength of the light emitting units, Hatwar suggests that the colors of the emission layers may be selected so as to obtain the desired properties. For example, Hatwar suggests that a white OLED can be achieved by including blue light emitting layers in combination with red and green emitting layers (see [0100]-[0101]). . 

Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (US 2018/0013089 A1) when taken with the evidence of Luminescence Technology Corp. (PtOEP Product Information). 
Regarding Claims 1, 6-8, and 10, Rausch teaches an organic light-emitting device (see Fig. 1) including a first electrode 108, a second electrode 116, and an organic layer disposed between the first and second electrode wherein the organic layer comprises an emission layer 112 (see [0055]-[0057] & [0062]). The emission layer includes a matrix material 122 (i.e. a host), a first emitter material 124, and a second emitter material 126 (see [0062]). 
Concerning the composition of the matrix material (host), Rausch teaches exemplary hosts include monomeric organic molecules or polymers and teaches exemplary polymeric host materials, none of which include a metal atom (see [0086]). Concerning the composition of the second emitter material, Rausch teaches that second emitter material is a fluorescent material having a fluorescent decay time of less than 100 ns (see [0025]-[0026] & [0091]). Accordingly, said second emitter material corresponds to the dopant of the instant claim.  
Concerning the composition of the fist emitter material, Rausch teaches that the first emitter material is a phosphorescent material preferably having a long decay time (see [0022]-[0023] & [0089]). Rausch teaches exemplary compounds which may be used as the first light emitting material including the platinum compound PtOEP (see [0090]). Additionally, Rausch suggest that the requisite decay time can mean realized by means of PtOEP (see [0117]). 
The structure of the first emitter material PtOEP (as evidenced by Luminescence Technology Corp.), which corresponds to the sensitizer of the instant claim, is displayed below for comparison to Formula 2 of the instant claim.

Instant: 
    PNG
    media_image4.png
    320
    609
    media_image4.png
    Greyscale
    PtOEP: 
    PNG
    media_image5.png
    334
    422
    media_image5.png
    Greyscale


As seen from the structures above, the sensitizer PtOEP meets each of the following limitations of Formula 2 and those of the instant claims at hand:
M12 is Pt
A21 is a C4 heterocyclic group (a pyrrole) & Y21 is N
A22 is a C4 heterocyclic group (a pyrrole) & Y22 is N
A23 is a C4 heterocyclic group (a pyrrole) & Y23 is N
A24 is a C4 heterocyclic group (a pyrrole) & Y24 is N
T21 and T23 are covalent bonds
T22 and T24
a21 – a24 are each independently 1 & L21 – L24 are each independently *-C(R27)=* wherein R27 is hydrogen
n21 – n24 are each independently 2; a25 – a28 are each independently 0; R21 – R24 are each independently unsubstituted C2 alkyl groups (ethyl groups); b21 – b24 are each independently 1
L25-L28, R25-R26, R28, and Q1-Q3 are not required to be present 

Regarding Claims 2-3, Rausch teaches the organic light emitting device according to Claim 1 above. Rausch teaches exemplary polymeric hosts for the light emitting layer which include materials such as polyethersulfone (see [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically select polyethersulfone as the host material because it would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the OLED of Rausch. One of ordinary skill in the art would have been motivated to produce additional devices having the benefits taught by Rausch in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
As indicated by the name, polyethersulfone (PES) includes sulfone groups according to the structure seen in Claim 3. Said sulfone groups are listed as electron transport moieties. Accordingly, PES is considered an electron transport host comprising at least one electron transport moiety as required by the instant Claim 2. 
	
Claims 1-3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (US 2018/0013089 A1) in view of Che et al. (US 2013/0274473 A1).  
Regarding Claims 1 and 6-12, Rausch teaches an organic light-emitting device (see Fig. 1) including a first electrode 108, a second electrode 116, and an organic layer disposed between the first and second electrode wherein the organic layer comprises an emission layer 
Concerning the composition of the matrix material (host), Rausch teaches exemplary hosts include monomeric organic molecules or polymers and teaches exemplary polymeric host materials, none of which include a metal atom (see [0086]). Concerning the composition of the second emitter material, Rausch teaches that second emitter material is a fluorescent material having a fluorescent decay time of less than 100 ns (see [0025]-[0026] & [0091]). Accordingly, said second emitter material corresponds to the dopant of the instant claim.  
Concerning the composition of the fist emitter material, Rausch teaches that the first emitter material is a phosphorescent material preferably having a long decay time such as greater than 10 µs (see [0089] & [0117]). Rausch suggests that platinum complexes may be used as the sensitizer (see [0090]) but Rausch does not explicitly teach a platinum complex according to Formula 1 of the instant claim. However, the analogous art of phosphorescent emitters for use in OLEDs, Che teaches platinum(II)-based compounds according to the general Structure I (see [0007]). Che teaches specific embodiments of structures according to their general formula including Complex 5 (see Pg. 4). Che also suggests that Complex 5 has an emission lifetime of 31.5 µs (see [0170]) which falls within the preferred range disclosed by Rausch. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of to select Che’s Complex 5 as the first emitter material for the light emitting layer of the OLED of Rausch. The selection of a known material which is based upon its suitability for the intended use is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. 
The structure of Complex 5, which corresponds to the sensitizer of the instant claim in the OLED of Rausch in view of Che, is displayed below for comparison to Formula 1 of the instant claim.

Instant: 
    PNG
    media_image2.png
    308
    584
    media_image2.png
    Greyscale
    Complex 5: 
    PNG
    media_image6.png
    250
    369
    media_image6.png
    Greyscale


As seen from the structures above, Complex 5 meets each of the following limitations of Formula 1 and those of the instant claim(s):
M11 is Pt
A11 is a C5 heterocyclic group (a pyridine) & Y11 is N
A12 is a C5 heterocyclic group (a pyridine) & Y12 is C
A13 is a C5 heterocyclic group (a pyridine) & Y13 is N
A14 is a C5 heterocyclic group (a pyridine) & Y14 is C
T12 and T13 are coordinate bonds
T12 is a covalent bond
T14 is O
a11 is 1 and L11 is N(R17) wherein R17 is an unsubstituted C6 aryl group (a phenyl)
a12 and a13 are each 0 such that (L12)a12 and (L13)a13 are each covalent bonds
n11 is 1; a15 is 0; R11 is hydrogen; b11 is 1
n12 is 2; a16 is 0; R12 is –F; b12 is 1
n13 is 1; a17 is 0; R13 is a C5 alkyl group; b13 is 1
n14 is 1; a18 is 0; R14 is a C5 alkyl group; b14 is 1
R13 and R14 are linked via a shared C atom to form a substituted C12 heterocyclic group (a 9,9-dibutyl-4-azafluorene group) with cycles A13 and A14
L15-L18, R15-R16, R18, and Q1-Q3 are not required to be present 

Regarding Claims 2-3, Rausch in view of Che teaches the organic light emitting device according to Claim 1 above. Rausch teaches exemplary polymeric hosts for the light emitting layer which include materials such as polyethersulfone (see [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically select polyethersulfone as the host material because it would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the OLED of Rausch. One of ordinary skill in the art would have been motivated to produce additional devices having the benefits taught by Rausch in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
As indicated by the name, polyethersulfone (PES) includes sulfone groups according to the structure seen in Claim 3. Said sulfone groups are listed as electron transport moieties. Accordingly, PES is considered an electron transport host comprising at least one electron transport moiety as required by the instant Claim 2. 

Regarding Claim 13, Rausch in view of Che teaches the organic light emitting device according to Claim 1 above including the sensitizer Complex 5 which is a compound according to Formula 1. As seen from the structures below, Complex 5 is also a structure according to the instant Formula 1A wherein the relevant variables are defined as discussed above with respect to Claim 1. 

Instant: 
    PNG
    media_image7.png
    289
    560
    media_image7.png
    Greyscale
    Complex 5: 
    PNG
    media_image6.png
    250
    369
    media_image6.png
    Greyscale


Regarding Claim 14, Rausch in view of Che teaches the organic light emitting device according to Claim 1 above including the sensitizer Complex 5 which is a compound according to Formula 1. Complex 5 is also a structure according to the instant Formula 1A-1. 

Instant: 
    PNG
    media_image8.png
    171
    213
    media_image8.png
    Greyscale
    Complex 5: 
    PNG
    media_image6.png
    250
    369
    media_image6.png
    Greyscale


As seen from the structures above, Chow’s Pd-N-1 meets each of the following limitations of Formula 1A-1 and those of the instant Claim 14:
M11 is Pt
Y11 is N, Y12 is C, and Y13 is N
T14 is O
L11 is N(R17) wherein R17 is an unsubstituted C6 aryl group (a phenyl)
Z11a-Z11d are each –CH groups such that a15a-a15d are each 0, R11a-R11d are each hydrogen, b11a-b11d are each 1, and n11a-n11d are each 1
Z12a + Z12c are each –CF groups such that a16a + a16c are each 0, R12a + R12c are each –F, b12a + b12c are each 1, and n12a + n12c are each 1
Z12b is –CH group such that a16b is 0, R12b is hydrogen, b12b is 1, and n12b is 1
Z13a-Z13b are each –CH groups such that a17a-a17b are each 0, R13a-R13b are each hydrogen, b13a-b13b are each 1, and n13a-n13b are each 1
Z13c is a –C-C5 group such that a17c is 0, R13c is a C5 alkyl group (a pentyl group), b13c is 1, and n13c
Z14a is a –C-C5 group such that a18a is 0, R14a is a C5 alkyl group (a pentyl group), b14a is 1, and n14a is 1
Z14b-Z14d are each –CH groups such that a18b-a18d are each 0, R14b-R14d are each hydrogen, b14b-b14d are each 1, and n14b-n14d are each 1
R13c and R14a are linked via a shared C atom form a substituted C12 heterocyclic group (a 9,9-dibutyl-4-azafluorene group) 
Y15, Y18, L15a-L15d, L16a-L16c, L17a-L17c, L18a-L18d, R18-R20, and Q1-Q3 are not required to be present 
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789